IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED
J.O., FATHER OF M.O., A CHILD,

              Appellant,

v.                                                       Case No. 5D14-763

DEPARTMENT OF CHILDREN AND FAMILIES,

              Appellee.

________________________________/

Opinion filed July 17, 2014

Appeal from the Circuit Court
for Citrus County,
Sandy K. Kautz, Judge.

Jason Osborn, Lecanto, pro se.

Deborah A. Schroth, Jacksonville,
for Appellee.

Wendie M. Cooper of Guardian ad Litem
Program, Sanford, for Guardian ad Litem
Program.

PER CURIAM.

       Appellant challenges the order adjudicating his son dependent. We affirm the

order in all respects except that portion of the order that prohibits contact between

Appellant and the child until Appellant is released from incarceration. Although the goal

of the case plan is reunification, the order prohibits any form of contact, even telephonic.

The order does not set forth any findings of fact to support this conclusion. Accordingly,
we reverse that aspect of the order and remand this cause for further proceedings on

that issue.

       AFFIRMED IN PART; REVERSED IN PART and REMANDED.

TORPY, C.J., ORFINGER and BERGER, JJ., concur.




                                         2